Citation Nr: 9928565	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  93-13 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The veteran had active service from March 1952 to October 
1963.  He died in July 1991.  The appellant is his surviving 
spouse.

This appeal is from an August 1991 rating decision of the 
Department of Veterans Affairs (VA) San Francisco, 
California, Regional Office (RO).  Permanent jurisdiction of 
the claim subsequently transferred to the Atlanta, Georgia, 
RO, which currently serves as the agency of original 
jurisdiction in this case.

The Board remanded the case in October 1997.  While in remand 
status, the RO obtained an independent medical expert's 
opinion without providing the appellant a copy or opportunity 
to further supplement the record, as required by regulation.  
38 C.F.R. § 3.328(d) (1998).  The Board transmitted copies of 
the medical opinion to the appellant and her representative 
with information and instructions regarding her rights in May 
1999, holding review of the case in abeyance pending her 
response.  Neither the appellant nor her representative 
responded within the allotted 60 days.  The Board now 
proceeds to decision.


FINDINGS OF FACT

The appellant has not submitted medical evidence of a causal 
relationship between any service-connected disability of the 
veteran and his death.


CONCLUSION OF LAW

A claim of entitlement to service connection for the cause of 
the veteran's death is not well grounded, and VA has no duty 
to assist the appellant to develop facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal that the veteran was diagnosed 
with fibrosarcoma of his left fibula in February 1963, which 
was treated with a left above the knee amputation.  After 
separation, he had a right upper lung resection to remove a 
nodule seen in a follow-up x-ray.  Pathologic examination 
revealed metastatic sarcoma.  VA examination in January 1973 
showed no evidence of cancer recurrence, and he was diagnosed 
without evidence of malignancy.

In February 1980 at Davis Community Hospital the veteran was 
diagnosed with and surgically treated by bowel resection for 
mucinous moderately differentiated adenocarcinoma that had 
been evaluated as stage I or II.  In August 1983, the veteran 
was diagnosed and again surgically treated for stage III 
colon cancer with metastases in two lymph nodes.

A May 1990 VA outpatient record noted the veteran had a 
colon/small bowel resection in March 1990 for class D colon 
cancer, with a first resection in 1985 and subsequent 
obstruction and treatment for adhesions in 1987.  VA 
outpatient and inpatient records from May 1990 to July 1991, 
and private records from Sutter Davis Hospital of May 1991 
show recurrence of colon cancer and metastasis, with 
increasingly severe constitutional symptoms and progressive 
bowel dysfunction.  He died July 18, 1991.  The final 
diagnoses were adenocarcinoma and bowel obstruction.  The 
death certificate showed the immediate cause of death as 
metastatic adenocarcinoma of the colon, with dehydration as a 
significant condition contributing but unrelated to the 
immediate cause of death.

At the time of his death, the veteran was service connected 
for residuals of amputation of the left thigh due to 
fibrosarcoma, and for status post-operative wedge resection 
and right thoracotomy, right upper lobe, with no evidence of 
recurrence of malignancy (formerly diagnosed as neoplasm, 
malignant, sarcoma, right upper lobe, metastasis from 
fibrosarcoma of left leg).  The last rating action on his 
disabilities was in March 1973.

In July 1992, the appellant presented excerpts of medical 
literature on oncology and from medical dictionaries, along 
with a statement of her understanding of the relationship 
between the veteran's service-connected fibrosarcoma with 
metastasis to the right lung and the terminal metastatic 
adenocarcinoma of the colon.

At a RO hearing in September 1993, the appellant testified 
that the fatal adenocarcinoma was related to the veteran's 
service-connected fibrosarcoma.  She testified in September 
1993 that the appellant was treated for hypertension and 
heart disease prior to his death and also by Dr. Ernest Young 
in Welcome, California, from 1974 to 1989.  She also 
testified the appellant was treated for problems pertinent to 
her claim at Fort Jackson, South Carolina from 1968 to 1971.  
She testified that the putative evidence would support her 
claim.  She argued that hypertension and cardiovascular 
disease weakened him, contributing to his dehydration at 
death, and that because he was an above the knee amputee, 
cardiovascular disease should be service connected, and 
therefore a service-connected disability materially 
contributed to the cause of death or the inability to 
withstand the cause of death.

In July 1997, the appellant testified before the deciding 
member of the Board that a physician at VA Medical Center 
Decatur, Georgia, informed her that the veteran's death was 
related to the service-connected fibrosarcoma and that he 
received treatment at VAMC Decatur from February 1990 to 
about January 1991.  She reiterated her earlier testimony 
that the appellant had and was treated for hypertension and 
cardiovascular disease prior to his death.

The Board remanded the case to the RO to obtain medical 
records from VAMC Decatur, to request records from Fort 
Jackson, and to advise the appellant that her application for 
benefits was incomplete without her submission of records 
from Dr. Young and statements from physicians corroborating 
her testimony.  The RO mailed the appellant a letter in 
November 1997 informing her of these matters.  Also in 
November 1997, the RO requested and obtained additional 
medical records from VAMC Decatur for the period February to 
August 1990.  The appellant responded in July 1998 that she 
could not obtain or produce any medical records or 
physicians' statements to corroborate her testimony.

The additional VA medical records essentially stated history 
and findings previously of record.  Fort Jackson responded it 
had no treatment records on the veteran.

In October 1998, the RO obtained the medical opinion of B. J. 
Gould, M.D., of Northwest Georgia Oncology Centers, regarding 
whether there was any relationship between the veteran's 
service-connected fibrosarcoma of the left fibula with 
metastasis to the right lung and the fatal metastatic 
adenocarcinoma of the colon.  Dr. Gould summarized the 
veteran's medical history.  He noted that there was no 
mention of sarcoma in the veteran's medical records after 
wedge resection of the right lung in March 1965, and that it 
was presumed that the veteran had been cured of his sarcoma.  
As further evidence, the doctor stated that the veteran lived 
well beyond the five-year period generally considered a 
curative time frame for sarcomas.  In 1980, the veteran 
developed typical signs and symptoms of rectal cancer, 
according to Dr. Gould.  He opined that, in all likelihood, 
the surgery was curative.  As to a second colon cancer found 
in 1983, Dr. Gould opined that surgery was again curative.  
As to the third colon cancer in the late 1980s and 1990, Dr. 
Gould reported that the 16-month time-frame from the 
veteran's diagnosis to death is longer than most patients 
with metastatic colon cancer live.  He stated that, on review 
of the medical records, there was no evidence that 
hypertension or heart disease contributed to the veteran's 
death.  Dr. Gould summarized as follows:

In summary, this unfortunate veteran had 
at least four malignancies before the age 
of 56, three of which were in the GI 
tract.  It was his last GI malignancy 
which was the cause of death.  Histologic 
examination of his third GI tract cancer 
confirms it was an adenocarcinoma typical 
of colon cancer which is a distinct 
histologic entity from fibrosarcoma.  In 
addition, given the long time frame from 
his fibrosarcoma until his death, I can 
definitely conclude that his fibrosarcoma 
had no role in his death.  Therefore, his 
demise was not related to any service-
connected illness.



II.  Analysis

In seeking service connection for the cause of the veterans 
death, the appellant seeks to establish that the veteran's 
death resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
1991).  Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1998).  A cause of death is service 
connected if the evidence establishes that a disability 
incurred in or aggravated by service, i.e., a service-
connected disability, was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (1998).  The 
appellant must establish that the veteran died of a service-
connected disability.  38 U.S.C.A. §§ 1310(a) (West 1991).  
Additionally, the service connection for the cause of the 
veteran's death could be established by showing that a 
disability that resulted from or was proximately due to a 
disease or injury incurred in service caused the veteran's 
death.  38 C.F.R. § 3.310(a) (1998).  In this case, the 
appellant specifically alleged that the veteran had a 
cardiovascular disease that is by law presumed to have 
resulted from his service-connected above the knee 
amputation, see 38 C.F.R. § 3.310(b) (1998), and that such 
service-connected cardiovascular disease materially 
contributed to the cause of the veteran's death.  See 
38 C.F.R. § 3.312 (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
RO's letter of November 1997 discharged VA's duty to so 
inform the appellant, and her response confirms so.  
Additionally, VA has acted on any constructive notice of 
medical records purportedly under government control to which 
the appellant referred in hearing testimony.  VA has no 
further preliminary duties to discharge prior to appellate 
review.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).

A claim may also be well grounded, after meeting the first 
requirement, on evidence that a condition was noted in 
service with evidence of continuity since service of 
symptomatology of that condition, and medical evidence of a 
nexus between the current disability and the continuity of 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In service connection for cause of death claims, "the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record."  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

The appellant does not assert, nor has she submitted evidence 
showing the presence of adenocarcinoma of the colon in 
service or during the presumptive year thereafter.  See 
38 C.F.R. §§ 3.307, 3.309(a) (1998).  Therefore, she has not 
submitted evidence of incurrence of adenocarcinoma in 
service.  She also has not submitted evidence that 
adenocarcinoma was noted in service.  Consequently, there 
cannot be, and is not, evidence of continuity of 
symptomatology with a condition noted in service.

The appellant has submitted medical literature that addresses 
the mechanisms of metastasis and the histopathology of 
different types of cancer, but does not show an etiological 
relationship between the veteran's fibrosarcoma and his 
adenocarcinoma.  She submitted her July 1972 interpretation 
of the literature as evidence of, or to aver the literature 
showed, a direct link between the service-connected cancer 
and the fatal cancer.  As a lay person, she lacks the medical 
expertise necessary to proffer her interpretation of the 
medical literature as evidence in support of her claim.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Moreover, her 
lay report of the meaning of the literature is much like the 
lay report of the statement of a physician, which also is too 
attenuated in its reliability to constitute medical evidence 
that can well ground the claim, Robinette v. Brown, 8 Vet. 
App. 69 (1995), in this instance, by providing the nexus 
requirement.

At the appellant's request, VA obtained an expert medical 
opinion, which is absolutely adverse to her claim, both as to 
the etiology of the adenocarcinoma, but also as to any 
contribution by hypertension or cardiovascular disease.  A 
claim cannot be well grounded on adverse evidence.  Cf. 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence 
adverse to a claim cannot be new and material)

Finally, the appellant has submitted no competent medical 
evidence the veteran had hypertension or any cardiovascular 
disease during his life.  Her testimony that he did cannot 
constitute evidence that could well ground the theory of her 
claim related to the allegation, because it is the lay report 
of a medical diagnosis.  Robinette, 8 Vet. App. 69.  The same 
is so for the purported opinion of a Decatur VAMC physician 
that the veteran's service-connected fibrosarcoma and his 
fatal adenocarcinoma were related.  Id.

In sum, the appellant has not submitted a well-grounded claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Absent a well-grounded 
claim, VA has not duty to assist the appellant to develop 
facts pertinent to a claim, Morton v. West, No. 96-1517 (U.S. 
Vet. App. Jul 14, 1999), and the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).



ORDER

Whereas the appellant has not submitted a well-grounded claim 
for service connection for the cause of the veteran's death, 
the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

